UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7722



MARC S. CASON, SR.,

                                               Plaintiff - Appellant,

          versus


THOMAS MCINTYRE, Sergeant; H. B.         MURPHY,
Assistant Warden; MARK RALEY, Officer;   OFFICER
BRACHEMAN; DAVID LANCASTER, Officer;     DOUGLAS
FRAZEE, Officer; R. RALEY, Officer;      STANLEY
RALEY, Officer,

                                              Defendants - Appellees,



          and


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; P.H.S. MEDICAL SERVICE; MARYLAND
DIVISION OF PAROLE AND PROBATION,

                                                           Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-1139-1-CCB)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Marc S. Cason, Sr., Appellant Pro Se. David Phelps Kennedy, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Marc S. Cason, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Cason v.

McIntyre, No. CA-03-1139-1-CCB (D. Md. Oct. 23, 2003). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -